Exhibit 10.1

 

AMENDED AND RESTATED
RESTRICTED STOCK UNIT AGREEMENT

 

This AMENDED AND RESTATED RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is
effective as of September 9, 2004 (the “Effective Date”) but executed
January 14, 2005, by and between The Mills Corporation, a Delaware corporation
(the “Company”) and Mark Ettenger (the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Company and Executive previously executed that certain Restricted
Stock Unit Agreement as of September 9, 2004 (the “Original Agreement”), which
agreement was entered into to fulfill the requirement of an inducement grant in
the form of restricted stock units to Executive as required under Section 4.4 of
the Employment Agreement between the Company and Executive entered into as of
February 2, 2004 (the “Employment Agreement”); and

 

WHEREAS, the parties wish to amend and restate the Original Agreement to remedy
certain administrative errors contained in the Original Agreement.

 

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and in the Employment Agreement and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

ARTICLE I

 

RESTRICTED STOCK UNITS

 

Section 1.1.                                   Definitions.  Capitalized terms
used but not defined herein shall have the meanings ascribed to such terms in
the Employment Agreement.

 

Section 1.2.                                   Grant.  The Company hereby grants
to Executive as of the date hereof (the “Grant Date”) 110,000 Restricted Stock
Units (the “Award”).  For purposes of this Agreement, each “Restricted Stock
Unit” shall represent an unfunded and unsecured promise of the Company to
deliver to Executive one share of common stock of the Company, par value $0.01
per share (“Common Share”) on the Settlement Date (as defined herein) subject to
the terms and conditions of this Agreement.  For purposes of this Agreement, the
term “Settlement Date” shall mean, with respect to any Restricted Stock Unit
granted hereunder, the vesting date for such Restricted Stock Unit (as provided
below); provided, however, in the case of any Restricted Stock Unit that has
been deposited in the Trust (as defined in the Employment Agreement) pursuant to
a timely election made by Executive under Section 4.6 of the Employment
Agreement, the term “Settlement Date” shall mean the later of the vesting date
for such Restricted Stock Unit (as provided below) and the date on which Common
Shares issued upon settlement

 

--------------------------------------------------------------------------------


 

of such Restricted Stock Units are required to be distributed from the Trust
provided for under Section 4.6 of the Employment Agreement.

 

Section 1.3.                                   Vesting.  Fifty percent (50%) of
the Restricted Stock Units comprising the Award (the “First RSU Installment”)
shall vest on January 1, 2005 provided that Executive is then employed by the
Company.  If Executive’s employment with the Company terminates for any reason
and the Effective Date of Termination is on or prior to December 31, 2004, the
first RSU Installment shall be forfeited by Executive and Executive shall have
no rights thereunder.  The remaining fifty percent (50%) of the Restricted Stock
Units comprising the Award (the “Second RSU Installment”) shall vest upon the
earlier of (a) January 1, 2006, provided that Executive is then employed by the
Company, and (b) the termination of Executive’s employment for any reason other
than termination by the Company for Cause or termination by Executive without
Good Reason.  If Executive’s employment with the Company is terminated by the
Company for Cause or Executive terminates his employment with the Company
without Good Reason and the Effective Date of Termination is on or prior to
December 31, 2005, the Second RSU Installment shall be forfeited by Executive
and Executive shall have no rights thereunder.

 

ARTICLE II

 

RIGHTS AND SETTLEMENT

 

Section 2.1.                                   Rights as a Shareholder.  The
Restricted Stock Units granted hereunder will not give Executive any rights or
privileges as a stockholder, including without limitation, the right to vote on
any matter submitted to the Company’s stockholders.  Executive will have voting
rights with respect to the Common Shares that underlie the Restricted Stock
Units granted hereunder only after the shares have actually been issued to
Executive.

 

Section 2.2.                                   Restrictions on Transferability. 
Executive shall not have any right to sell, assign, transfer, pledge,
hypothecate or otherwise encumber the Restricted Stock Units granted hereunder.
Any attempt to effect any such sale, assignment, transfer, pledge, hypothecation
or encumbrance, whether voluntary or involuntary, shall be void and of no force
or effect.

 

Section 2.3.                                   Dividend Equivalents.  In
addition to any issuance of Common Shares due upon settlement of any Restricted
Stock Unit granted hereunder, on each date during the period commencing on the
Grant Date and ending on the Settlement Date of such Restricted Stock Unit upon
which any dividends declared on Common Shares are paid to stockholders of the
Company, Executive shall be paid an amount in cash (in the case of a cash
dividend declared and paid by the Company) or distributed a number of Common
Shares (in the case of a stock dividend declared and paid by the Company), in
each case equal to the aggregate dividends that would have been paid on the
Common Shares issuable upon settlement of such Restricted Stock Unit if such
Restricted Stock Unit had been settled in Common Shares immediately prior to the
date on which any such

 

2

--------------------------------------------------------------------------------


 

dividend was declared (“Dividend Equivalents”); provided, however, that
Executive may elect to defer the receipt of any such cash payment by electing
such deferral in a timely manner pursuant to Section 4.6 of the Employment
Agreement.

 

Section 2.4.                                   Settling Restricted Stock Units. 
On each Settlement Date, the Company will deliver to Executive the number of
Common Shares underlying the vested Restricted Stock Units being settled.

 

Section 2.5.                                   Adjustments.  In the event of any
change in the outstanding common shares of the Company as a result of any stock
split, reverse stock split, recapitalization, reorganization, merger or
consolidation (each an “Adjustment Event”) between the Grant Date and Settlement
Date of any Restricted Stock Unit, the number of Common Shares underlying such
Restricted Stock Unit will be proportionately adjusted to reflect, as deemed
equitable and appropriate by the Company, the Adjustment Event.

 

ARTICLE III

 

ADMINISTRATION

 

Section 3.1.                                   Administration.  Except to the
extent otherwise specifically provided herein, this Award shall be administered
by the Executive Compensation Committee of the Board of Directors of the Company
in its sole discretion.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.1.                                   Tax Withholding.  As a condition
to the Company’s obligation to pay any Dividend Equivalents or issue any Common
Shares upon settlement of a Restricted Stock Unit granted hereunder, the Company
will have the power to withhold, or require the Executive to remit to the
Company promptly upon notification of the amount due, an amount sufficient to
satisfy Federal, state and local withholding tax requirements with respect to
such Restricted Stock Unit (or settlement thereof), and the Company may defer
the issuance or delivery of Common Shares or the payment of Dividend Equivalents
until such requirements are satisfied.  Executive may, subject to satisfying
such conditions as the Company shall impose, elect (a) to have Common Shares
deliverable in respect of the Restricted Stock Units granted hereunder withheld
by the Company or (b) to deliver to the Company previously acquired Common
Shares, in each case, having a fair market value sufficient to satisfy
Executive’s statutory minimum Federal, state and local tax obligation associated
with such Restricted Stock Units (or settlement thereof).

 

Section 4.2.                                   Source of Common Shares.  The
Common Shares to be delivered upon settlement of any Restricted Stock Units
granted hereunder may consist, in whole or in part, of Common Shares held in
treasury by the Company or authorized but unissued Common Shares, not reserved
for any other purpose.

 

3

--------------------------------------------------------------------------------


 

Section 4.3.                                   Requirements of Law. 
Notwithstanding any other provision of this Agreement or the Employment
Agreement, the granting of Restricted Stock Units hereunder and the issuance of
Common Shares upon settlement thereof will be made only after, and on the
conditions that (a) there has been compliance with all applicable federal, state
and local laws, rules and regulations, and (b) that all necessary approvals by
any governmental agencies or national securities exchanges have been obtained.

 

Section 4.4.                                   No Impact on Benefits.  The Award
shall not be considered compensation for purposes of calculating Executive’s
rights under any employee benefit plan.

 

Section 4.5.                                   SEC Registration.  If the Award
is not made pursuant to a plan covered by a registration statement declared
effective by the Securities and Exchange Commission (the “SEC”), the Company
agrees to file with the SEC, prior to or as soon as practicable after the first
Settlement Date of any Restricted Stock Unit granted hereunder, a Form S-8
registration statement covering the Common Shares issuable upon settlement of
the Restricted Stock Units granted hereunder.

 

Section 4.6.                                   Governing Law.  To the extent not
preempted by Federal law, the validity and effect of this Agreement and the
rights and obligations of the parties hereto shall be construed in accordance
with the internal substantive laws of the State of Delaware without giving
effect to the conflict of laws principles thereof.

 

Section 4.7.                                   Entire Agreement.  This Agreement
and the Employment Agreement constitute the entire understanding of the parties
hereto with respect to the Award and supersede all prior agreements,
arrangements, understandings and communications between the parties hereto with
respect to the subject matter hereof, whether oral or written, including without
limitation, the Term Sheet.

 

Section 4.8.                                   Amendment and Waiver.  No
amendment or modification of this Agreement shall be valid or binding upon
(a) the Company unless made in writing and signed by a duly authorized officer
of the Company or (b) Executive unless made in writing and signed by him.

 

Section 4.9.                                   Non-Waiver of Breach.  No failure
by either party to declare a default due to any breach of any obligation under
this Agreement by the other, nor failure by either party to act quickly with
regard thereto, shall be considered to be a waiver of any such obligation, or of
any future breach.

 

Section 4.10.                             Severability.  If any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect.

 

Section 4.11.                             Headings.  Titles to paragraphs and
sections hereof are for information purposes only and, where inconsistent with
the text, are to be disregarded.

 

4

--------------------------------------------------------------------------------


 

Section 4.12.  Counterparts.  This agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together, shall be and constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

THE MILLS CORPORATION

 

 

 

 

 

By:

 /s/ Laurence Siegel

 

Its:

 Chairman and CEO

 

 

 

 

 

EXECUTIVE

 

 

 

  /s/ Mark D. Ettenger

 

5

--------------------------------------------------------------------------------